OPINION
BARRY, Senior Judge.
The Pennalan Corporation (Pennalan) appeals from an order of the Court of Common Pleas of Fayette County which affirmed an order of the Fayette County Zoning Hearing Board (Board) denying Pennalan’s application to operate a sanitary landfill. We affirm.
Pennalan owns a tract of land in Saltlick Township of Fayette County which is subject to a county-wide zoning ordinance. The tract is classified “A-l Agricultural-Rural” in which a sanitary landfill is permitted by way of a special exception. Pennalan sought a special exception from the Board as required by the County’s zoning ordinance. Following hearings, at which Pennalan and opponents of the proposed use presented evidence, the board issued a decision and order which denied the special exception. Pennalan appealed to the common pleas court which, without taking any additional evidence, affirmed. This appeal followed.
When the common pleas court does not take additional evidence in a zoning appeal, our review is limited to determining whether the Board committed an error of law or manifestly abused its discretion. West Goshen Township v. Crater, 114 Pa.Commonwealth Ct. 245, 538 A.2d 952 (1988). Just as it did in the common pleas court, Pennalan argues that the Board erred when it denied the special exception based upon considerations involving the heavy trucks that would be associated with the landfill and the effect on the road system and the traffic using those roads. Because we believe that this allegation of error was properly disposed of in the able and well reasoned opinion of Richard D. Cicchetti, President Judge of the Court of Com*556mon Pleas of Fayette County, we will affirm on the basis of that opinion. Pennalan Corporation v. Zoning Hearing Board of Fayette County,—D. & C. 4th-(No. 640 of 1989, G.D., filed August 15, 1990).1
Affirmed.
BYER, J., dissents.
ORDER
NOW, May 7, 1991, the order of the Court of Common Pleas of Fayette County, dated August 15, 1990, at No. 640 of 1989, G.D., is affirmed.

. We note that the majority of the cases relied upon by Pennalan in its argument to the common pleas court and to this court deal with the mere increase in traffic associated with the proposed use; while such considerations alone cannot be used to deny a special exception, the present case deals with very specific problems outlined by the trial court that had a high likelihood of affecting the health, safety and welfare of the community.